AFCP 2.0 Decision
Applicant’s request to participate in the AFCP 2.0 filed on August 31, 2022 is acknowledged.  However, the after-final amendment (AFA) submitted with the request cannot be reviewed and a search conducted with the guidelines of the AFCP 2.0 program given that the AFA amendment changes the scope of the claimed invention which requires further search and consideration.  Accordingly, the AFA submitted with the AFCP 2.0 request is treated under pre-pilot procedure. See below for further information.  

Advisory Action Before The Filing Of An Appeal Brief

Continuation of Box 3: The AFA submitted on August 31, 2022 is not entered into consideration, because amendments to claims 1 and new claim 9 changes the scope of the claimed invention, which requires further search and/or consideration. 

Continuation of Box 12:
With respect to applicant’s arguments submitted in the AFA,  it is respectfully submitted that the arguments are not found persuasive because it relies on the amendment that is not entered into consideration, because the amendment requires further search and/or consideration. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/Primary Examiner, Art Unit 1788
9/2/2022